DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 15 & 16 are method claims depending upon a device claim (claim 13, and claim 13 through claim 15, respectively) and do not add structural limitations to the base claim, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II). In this case the source of the particles and the number of particles involved do not change the device used to measure them.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shofner et al (United States Patent Application Publication 20030016357).
As to claim 13, Shofner teaches a device for simultaneously measuring mass concentrations of particulates with different sizes, comprising 
 	a photoelectric sensor (Figure 1, element 212) and a calibration module (Figure 2, element 400, “microcontroller” see also paragraphs 0064, 0090), 
 	a multi-channel air quality detection device (Figure 1, element 200, see paragraphs 0084, 0092-0097).
 	Shofner does not explicitly teach wherein the calibration module is configured to perform a method for simultaneously measuring mass concentrations of particulates with different sizes, the method comprising the following steps: S1: calculating a correction coefficient of the number of small-size particulates that are misjudged as large-size particulates; and S2: correcting a measured number of small-size particulates or a measured number and mass concentration of large-size particulates according to the correction coefficient; wherein the large-size particulates are particulates with sizes greater than a maximum size of the small-size particulates; and wherein calculating the correction coefficient of the number of the small-size particulates that are misjudged as the large-size particulates in Step S1 comprises the following steps: S11: collecting a measured air flow only containing small-size particulates, and detecting, by a multi-channel air quality detection device, the number of particulates with different sizes in the measured air flow to obtain the total number of the particulates with different sizes and the number of large-size particulates; and S12: dividing the number of the large-size particulates by the total number of the particulates with different sizes to obtain the correction coefficient of the number of the small-size particulates that are misjudged as the large-size particulates.
 	However, Shofner teaches the claimed concepts including mass concentration measurements (Abstract) that are inaccurate because of the presence of large particles (paragraph 0090 ‘if calibrated for 2 micrometers, 2.2 micrometer particles will make the measurements inaccurate’), measuring smaller and larger populations (paragraph 0008 near the end) and combining those measurements to obtain a corrected mass concentration (paragraph 0008 at the end ‘combining, computing and presenting measurement results’) including using a ratio (claim 2). Additionally, it is common in the arts of calibration and data analysis to do math (including ratios and coefficients) and as the claimed method steps would have taken only ordinary mathematical expedience, it would have been obvious to one of ordinary skill in the art at the time of invention to perform the claimed method steps, in order to increase the accuracy of the final result. See also MPEP 2145(X)B.
As to claim 14, Shofner teaches everything claimed, as applied above in claim 13, with the exception of wherein correcting the measured number of the small-size particulates according to the correction coefficient in Step S2 comprises the following steps:  S13: detecting, by the multi-channel air quality detection device, the number of particulates with different sizes in the measured air flow to obtain the total number of the particulates with different sizes and the number of large-size particulates; S14: correcting the number of large-size particulates actually existing in the measured air flow according to the correction coefficient of the number of the small-size particulates that are misjudged as the large-size particulates obtained in S12, as well as the total number of the particulates with different sizes and the number of the large-size particulates obtained in S13, wherein the number of the large-size particulates actually existing in the measured air flow is calculated by the following formula: (the number of the large-size particulates obtained in S13) - (the total number of the particulates with different sizes obtained in S13) * (the correct coefficient obtained in S 12); and S15: obtaining the number of small-size particulates actually existing in the measured air flow according to the total number of the particulates with different sizes obtained in S13 and the number of the large-size particulates actually existing in the measured air flow obtained in S14, wherein the number of the small-size particulates actually existing in the measured air flow is calculated by the following formula: (the total number of the particulates with different sizes obtained in S13) - (the number of the large-size particulates actually existing in the measured air flow obtained in S 14).  
 	However, Shofner teaches the claimed concepts including mass concentration measurements of multiple sizes (paragraph 0008 ‘above and below a diameter’), combining those measurements to obtain a corrected mass concentration (paragraph 0008 at the end ‘combining, computing and presenting measurement results’), and it would have been obvious to one of ordinary skill in the art at the time of filing to subtract the correct number of large particles from the total particles to obtain a correct remainder (regarding S15). Additionally, it is common in the arts of calibration and data analysis to do math (including ratios and coefficients) and as the claimed method steps would have taken only ordinary mathematical expedience, it would have been obvious to one of ordinary skill in the art at the time of invention to perform the claimed method steps, in order to increase the accuracy of the final result. See also MPEP 2145(X)B.
As to claim 15, Shofner teaches everything claimed, as applied above in claim 13, in addition the small-size particulates collected in Step S11 are generated by a standard particle generator (paragraph 0064 “calibrations may be performed with aerosols having any known size distribution”, and/or are generated by burning a cigarette.
 	While Shofner does not explicitly teach the use of a standard particle generator, it would have been obvious to one of ordinary skill in the art at the time of filing that an aerosol with known size distribution used to calibrate a sensor would obviously be created by a standard particle generator or the equivalent. See MPEP 2144.06(II).
As to claim 16, Shofner teaches everything claimed, as applied above in claim 15, in addition wherein the total number of the particulates with different sizes is equal to the total number of the small-size particulates, and the number of the large-size particulates is the number of the misjudged small-size particulates of all the small-size particulates (paragraph 0064 teaches calibrating to an aerosol with a known size distribution, in which case all particles would be classified as e.g. “small-size” (making the total number of particles equal to the number of small particles), and there would be no “large-size” particles (making the number of misjudged particles zero)). It would have been obvious to one of ordinary skill in the art at the time of filing to have the total number of the particulates with different sizes be equal to the total number of the small-size particulates, and the number of the large-size particulates is the number of the misjudged small-size particulates of all the small-size particulates, in order to more effectively calibrate the device.
As to claims 1-4, the method would flow from the apparatus of claims 13-16 respectively.
As to claim 5, the method would flow from the apparatus of claim 13.
As to claim 8, Shofner teaches everything claimed, as applied above in claim 5, with the exception of in Step S22, the correction coefficient of the number of the small-size particulates that are misjudged as the large-size particulates is calculated by the following formula: (the number of the particulates with the sizes greater than the maximum size of the small-size particulates and smaller than or equal to the maximum size of the large-diameter particulates) / (the number of the small-size particulates). However, Shofner teaches doing math with the sensor results (paragraph 0008) and taking a ratio is would have taken only ordinary mathematical expedience, it would have been obvious to one of ordinary skill in the art at the time of invention to perform the claimed method step, in order to increase the accuracy of the final result. See also MPEP 2145(X)B.
As to claim 12, Shofner teaches everything claimed, as applied above in claim 5, in addition the small-size particulates collected in Step S21 are generated by a standard particle generator (paragraph 0064 “calibrations may be performed with aerosols having any known size distribution”, and/or are generated by burning a cigarette.
 	While Shofner does not explicitly teach the use of a standard particle generator, it would have been obvious to one of ordinary skill in the art at the time of filing that an aerosol with known size distribution used to calibrate a sensor would obviously be created by a standard particle generator or the equivalent. See MPEP 2144.06(II).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shofner in view of Larsen (United States Patent Application Publication 20110027825).
As to claim 7, Shofner teaches everything claimed, as applied above in claim 5, in addition detecting the measured air flow by a multi-channel particulate detection device (Figure 1, element 200, see paragraphs 0084, 0092-0097).
 	Schofer does not teach in Step S21, the number of the particulates in the measured air flow is detected through the following steps: recording peak values of voltage pulses output  by a photoelectric sensor in the multi-channel particulate detection device, taking a maximum peak value of a certain proportion of voltage pulses as a voltage threshold of particulates within a corresponding size range to obtain a voltage threshold of the small-size particulates and a voltage threshold of the large-size particulates, wherein particulates with pulse peak values smaller than or equal to the voltage threshold of the small-size particulates are judged as small-size particulates, and particulates with pulse peak values greater than the voltage threshold of the small-size particulates and smaller than or equal to the voltage threshold of the large-size particulates are judged as large-size particulates. However, it is known in the art as taught by Larsen. Larsen teaches the number of the particulates in the measured air flow is detected through the following steps: recording peak values of voltage pulses output  by a photoelectric sensor in the multi-channel particulate detection device, taking a maximum peak value of a certain proportion of voltage pulses as a voltage threshold of particulates within a corresponding size range to obtain a voltage threshold of the small-size particulates and a voltage threshold of the large-size particulates, wherein particulates with pulse peak values smaller than or equal to the voltage threshold of the small-size particulates are judged as small-size particulates, and particulates with pulse peak values greater than the voltage threshold of the small-size particulates and smaller than or equal to the voltage threshold of the large-size particulates are judged as large-size particulates (Abstract, also paragraphs 0008, 0016, 0023-0025). It would have been obvious to one of ordinary skill in the art at the time of filing to have the number of the particulates in the measured air flow is detected through the following steps: recording peak values of voltage pulses output  by a photoelectric sensor in the multi-channel particulate detection device, taking a maximum peak value of a certain proportion of voltage pulses as a voltage threshold of particulates within a corresponding size range to obtain a voltage threshold of the small-size particulates and a voltage threshold of the large-size particulates, wherein particulates with pulse peak values smaller than or equal to the voltage threshold of the small-size particulates are judged as small-size particulates, and particulates with pulse peak values greater than the voltage threshold of the small-size particulates and smaller than or equal to the voltage threshold of the large-size particulates are judged as large-size particulates, in order to better measure the actual mass concentrations.
Allowable Subject Matter
Claims 6, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for simultaneously measuring mass concentrations of particulates with different sizes comprising the steps of S24: obtaining a second correlation coefficient between the number and mass concentration of the particulates with the sizes greater than the maximum size of the small-size particulates and smaller than or equal to the maximum size of the large-size particulates according to the maximum size of the small-size particulates, the first correlation coefficient and the maximum size of the large-size particulates; and S25: calibrating the multi-channel air quality detection device according to the correction coefficient of the number of the small-size particulates that are misjudged as the large-size particulates, the first correlation coefficient and the second correlation coefficient, and calculating and correcting the measured mass concentration of the large-size particulates to obtain a corrected mass concentration of the large-size particulates, in combination with the rest of the limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877   


/Michael A Lyons/Primary Examiner, Art Unit 2877